Citation Nr: 1601196	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & former spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  He had subsequent service in the Florida National Guard from September 26, 1995 to September 24, 2001.  He was called to perform State Active Duty on October 25, 1996 and transitioned to inactive status on March 6, 2001.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of this hearing is associated with the claims folder.

In June 2014, the Board remanded the claim for further development, to include contacting the Veteran for authorization to obtain his private treatment records and to obtain an addendum medical opinion to take into account any new evidence acquired.  The RO substantially complied with the remand directives by contacting the Veteran regarding his private records in a July 2014 correspondence and obtaining an addendum opinion regarding the etiology of the Veteran's psychiatric condition.  As such, an additional remand is not necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  However, having thoroughly reviewed the electronic claims file, to include lay statements made in support of the Veteran's claim, the Board finds that a fully adequate medical opinion is not yet of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that before being deployed to Saudi Arabia for six months during the Gulf War, he was an exemplary soldier and family man, but, thereafter, he changed and began having problems with anger and depression that he states led to his divorce and to the psychiatric condition he suffers from today.  He insists that his depression did not stem from his divorce, but rather the distress he was already feeling following his return from Saudi Arabia resulted in the failure of his marriage and his ultimate decision to seek psychiatric treatment.  See August 2008 VA Treatment Record.

In October 2006 when the Veteran initially sought VA treatment, a history of depression and temperamental problems was noted and the Veteran was said to already be taking Paxil and Xanax.  He stated he was depressed since his wife divorced him four years prior and that a private treatment provider provided him medication.  He decided to seek treatment at VA after he lost his job and his medical insurance.  His history revealed he was abused as a child.  He joined the Army after completing high school.  He indicated enjoying the military, but his wife did not like it and after 4 years, he requested a discharge.  He served in the National Guard for 6 years after that, but left because he could not get promoted.  He indicated trying to join the military again, but they would not accept him because he was taking Paxil and Xanax.  

The Veteran continued to seek VA treatment due to depressed moods and explosiveness.  He indicated getting into confrontations with people if they got in his way or he felt they "had no honor."  He explained that since his deployment to Saudi Arabia in 1990, he had never been the same.  He stated that before the Army he was a "shy, skinny kid" and afterward he developed an "attitude that he is not interested in changing."  The Veteran described experiencing nightmares and panic attacks and taking up to five Xanax a day.  Dysthymic disorder and borderline personality disorder were diagnosed that were affected by severe interpersonal, occupational and financial problems.

In his February 2008 notice of disagreement, the Veteran argued that before deploying overseas, he was a "perfect soldier", and that thereafter, his performance deteriorated.  In addition, he submitted lay statements from his mother and ex-wife in support of his claim.


His mother stated:

My son . . . went into the Army in 1989.  He had a normal type life going, with a wife and child on the way, when he was sent to Saudi Arabia.  A short while after returning home from Saudi, his normal type life started having problems for some reason.  He wasn't the same person as he was before he went away.  This personality change caused many problems not just with his life at home, but also with friends.  He has since went through a divorce and has lost a few friends.  He has a difficult time dealing with many things in his life, not only at home, but also at his work.  Going out for dinner in public is really no longer an option.  It's like he's expecting an attack of some kind because while sitting to eat, he's looking for an escape route.  There's no normal conversation because he can't stay focused.  We visited him in May of this year and when entering the airport terminal to return home, he acted as if he expected something to happen.  To watch him from a distance, you'd think he was there as a terrorist.  Peering around corners and keeping his back to the wall, isn't normal.  I can't imagine having to go through life as he is.  I'd like to have my son back, but I don't see this happening.  Whatever has caused this type of change has taken much from his life.  From what I see when around him, he's more a stranger than the son I once knew.  Seeing him and knowing there's so many more like him is very disturbing.

His ex-wife stated:

In 1991, my ex-husband returned from Saudi.  In the first week of returning he was having problems going to the bathroom.  He also was having problems sleeping.  His hair started turning white at a fast speed.  He was also getting angry at everyday things.  His anger became very noticeable to all of his family . . . during the rest of our marriage depression set in.  Between that and the anger it was too hard for me to handle and the marriage was dissolved after a little more than twelve years.

Since that time I still see him when I drop the kids off to him or when an important subject about our kids (sic) we both need to be involved in . . . He is having panic attacks and his anger is not getting better.  Though he has seen medical help for these things I have not seen any change.

The change from a[n] eighteen year old young man who was strong, happy, no medical issues, and could not wait for his future to become the man I see today it is like looking at a different person all together.  The anger he displays never existed before 1991.  The medical issues today never existed before 1991.  The medication he has to endure was never an issue before 1991.  He was content with the things and people around him.

The Veteran and his ex-wife testified at a hearing before the Board in February 2010.  The Veteran explained he had no incidents in basic training.  He went through air assault school and was "doing good as a solider" with good "efficiency ratings on monthly evals."  He indicated he did not "really have any problems whatsoever" prior to his deployment to Saudi Arabia.  He explained that before he went, he was being recommended for leadership schools and that after he came back, they no longer recommended him for the school because his "attitude had changed."  He explained that after he returned from Saudi Arabia people, including his mother, would "walk on eggshells around him".  He explained that he would go places and people would be "checking" him out like he was "some suspicious character."  He stated that he no longer had a relationship with his parents.  He explained that he was only 38 years old and felt completely alone.  He related that if he could lock himself away and be alone the rest of his life, he would.  He believes he can attribute such feeling to his military deployment.  He explained that he was not like that before and it built up over time.  The Veteran's ex-wife testified that she had known the Veteran since he was 17 and before the Gulf War, their marriage was "great." However, when the Veteran returned from Saudi Arabia and his son had just been born, the Veteran did not care anything about his son despite having been excited to find out his wife was pregnant.  As time went on, he became less excited and got angry a lot.  His ex-wife described him as "just a very angry, angry, angry individual."  She explained that he had a lot of nightmares and would not talk about his deployment experiences and his attitude "got worse as time went on."  His ex-wife explained that there had been times when he was afraid of her husband and that he would be rough with her and the children in a way he had not been before.  She stated it got to the point where she "just couldn't do it anymore."  She explained that following deployment, the Veteran was paranoid and shaky.  She stated he started stuttering a lot which he had never done before.  She said that his parents would not help and so she "walked away."

In April 2010, the Board remanded the claim to obtain service treatment records and personnel records from the Veteran's period of service with the Florida National Guard.  The Board also ordered that a VA examination be scheduled regarding the Veteran's psychiatric disability.

At the December 2011 VA examination, depressive disorder NOS was diagnosed.  The examiner stated that the "first record of complaint of depression was in October 2006, over 13 years following his discharge from service." Based on this understanding, the examiner opined as follows regarding her determination that depressive disorder NOS was less likely than not incurred in or caused by military service:

The veteran did not receive treatment for nor did he report any symptoms of depressive disorder during his military service or during his service in the Florida National Guard.  A commendation [award] for his exemplary service in the National Guard was reviewed from 1999.  Upon entering the National Guard he reported [no] mental health conditions at that time.  During his compensation evaluation today, he did not report any significant stressors which occurred during his service in Desert Storm, or during any of his military service.  He was first treated for symptoms of depression in 2006.  Thus, it is less likely as not that the Veteran's psychiatric disorder initially manifested during his military service from November 1989 to November 1993.  No psychiatric treatment is shown during his period of National Guard service, or can be attributed to any verified period of ACDUTRA or INACDUTRA.

In the June 2014 remand, the Board noted that VA had not satisfied its duty to assist the Veteran in acquiring evidence that may be supportive of his claim based on the fact that the Veteran had sought private psychiatric treatment prior to 2006 and those records had not been acquired.  Following the remand, the RO sent a correspondence to the Veteran asking him to provide authorization for VA to seek the records; no response was forthcoming.

In July 2014, an examiner reviewed the record.   The examiner concurred with the opinion of the examiner in December 2011, stating:

[Treatment] records do not support claim for depression to (sic) Saudi Arabia.  [Treatment] records in 2006 and 2007 indicate that the Veteran was referred by primary care who was providing Xanax and Paxil for depression and temperamental problems.  The Veteran reported to Dr. [B] that "he had been depressed since his wife left him 4 years ago (2002)".  But "he has not seen a psychiatrist but was seen by his primary care provider who prescribed psychotropic medication."  He told Dr. [B] he had "been temperamental all his life."  He came to VA because he lost his job of 7 [years] and had no insurance.  He has no psychiatric history of hospitalizations, suicidal gestures or outpatient psychiatric treatment . . . 

The examiner also quoted VA treatment records dated in 2006 and 2007 as well as the opinion given in December 2011 that relied on the incorrect understanding that the Veteran had not sought treatment for depression until 2006.

Upon review of the record and the examination reports currently in the claims file, the Board finds that there has not been adequate consideration by a medical professional of the lay evidence and statements in support of the Veteran's claim that tends to suggest he was suffering from psychological issues, specifically depression and anger management, prior to his divorce and as a result of his deployment to the Persian Gulf.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  To provide the Veteran every opportunity, the Board will remand the claim for another consideration of his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  If none exist, provide a notation of such finding.

2.  Provide the Veteran another opportunity to provide authorization for release of any private mental health or psychiatric treatment records that are not yet associated with the electronic claims file.  Request any records properly identified by the Veteran.
  
3.  Thereafter, obtain an addendum opinion from an appropriate specialist as to the nature and etiology of the Veteran's psychiatric disorder/s that takes into account at the very least the lay evidence set forth in the body of this REMAND and the fact that evidence suggests the Veteran sought psychiatric treatment prior to presenting to the VA in 2006, although those records may not be of record.

The examiner is requested to review all pertinent records, to include any available treatment records and the Veteran's testimony at the February 2010 hearing before the Board.  In addition, the examiner should note consideration of the statements of the Veteran's ex-wife and mother regarding changes in the Veteran's behavior following deployment to Saudi Arabia that subsequently led to divorce and discord within the family.

After review of the record, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is at least as likely as not (50 percent probability or greater) causally or etiologically related to active duty service, to include the Veteran's deployment to Saudi Arabia for 6 months as part of Operation Desert Storm, as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

